Opinion by
Ford, J.
In accordance with stipulation of counsel that the items marked “A,” “B,” or “G” consist of nylon ribbons similar in use to pile ribbons, wholly or in chief value of silk, the claims of the plaintiff were sustained as follows: (1) The item marked “A” at 25 percent ad valorem under paragraph 1206, as modified by the General Agreement on Tariffs and Trade (T.D. 51802) and (2) the items marked “B” or “O” at 23% or 22%, respectively, under said paragraph 1206, as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108). The items marked “D,” “E,” or “F,” stipulated to consist of nylon ribbons similar in use to silk ribbons, made from fabrics with fast edges, not exceeding 12 inches in width, were held dutiable as follows: (1) The items marked “D” at 22% percent under paragraph 1207, as modified by the Torquay Protocol.to the General Agreement on Tariffs and Trade (T.D. 52739) and the items marked “E” or “F” at 21 or 20 percent, respectively, under said paragraph 1207, as modified by T.D. 54108. United States v. Steinberg Bros. (47 C.C.P.A. 47, C.A.D. 727), followed.